By the Court.

Lumpkin, J.
delivering the opinion.
Counsel for the prisoner having relied on six grounds only for a reversal of the judgment in the Court below, the rest being waived in the argument, the decision will be restricted to the first five — this Court declining to express any opinion as to the weight of the evidence.
Ought the testimony of George W. Blackstock to have been rejected ? He swore that between sun down and dark, preceding the night on which Griggs was killed, he saw deceased throwing stones and chunks from the road, over into the yard of his lot; that he was alone, with his coat off and his shirt *482sleeves rolled up; and that he was cursing and appeared to be-in an angry mood.
It will he home in mind that the controversy in this case is,, not whether Haynes killed Griggs. As to that, there is no dispute. But the question, and the only one is, did he do it under-such circumstances as will mitigate the offence to manslaughter, or even make it justifiable homicide in self-defence ? And in order to arrive at a correct conclusion upon this point, it is important to ascertain the temper and conduct of the parties, to determine who was most likely to have brought about the emergency which resulted in the death of one of the combatants.. The proof shows that Mrs. Playnes, the wife of the accused, had been driven away from the premises the same afternoon, with threats of violence to her husband, should he venture to draw water out of the well. It also appears, from the testimony of George A. Lofton, that when Haynes went over the night of the killing, to get water, that Griggs threw stones at him; whether the same that he had previously prepared, is left uncertain; and was, we think, a fact very properly to have been submitted to the Jury. We are clear that Blackstock’s testimony should have been received.
[1.] The next complaint is, that the charge of the Court, as to the impeachment of the witnesses, was too vague and indefinite. The substance of the instructions upon this head was, that unless the testimony of the Griggs family — mother and children — was corroborated, the Jury might repudiate it entirely. Otherwise, they might believe it or not, as they should-see fit. We ask, how corroborated? A great many facts were testified to, many of them wholly immaterial. Suppose them to have been corroborated in a single immaterial fact, would that restore their credit in toto ? We would earnestly, though most respectfully, recommend the practice of generalizing less and particularizing more, in applying legal principles.. The credit of impeached witnesses is restored certainly to a much greater extent, when corroborated as to the main than, the immaterial facts of the case. Besides, much depends again, upon the extent as well as the nature of the corroboration-*483Suppose five facts constitute the proof in the case, and the impeached witnesses are sustained as to four, would not their credit be much more effectually restored than if corroborated as to one only ? Were, for example, the widow, her son and daughter, whose character for truth and veracity was impeached by a dozen or more witnesses, corroborated upon every point, except as to the killing, would we not the more readily and •reliably believe them as to that also ?
I trust that my brethren of the bench will excuse this suggestion. I give it as the result of thirty-four years’ experience, that ordinarily, general charges, however abstractly true, arc worse than useless — their effect being to misguide, instead of directing the Jury to a right finding; and the only instructions 'which are worth any thing, are such as enable the Jury to apply the law to the precise ease made by the proof. If the case. comes within an exception or limitation of a general rule, restrict the investigation until the exact point upon which it turns •stands out prominently before the eye of the Jury, stripped of all generalities. Their task is then comparatively easy and safe.
[2] [3] Was the Court right as to the doctrine of retreat, as applicable to this case? If Haynes was entitled to the joint use and occupation of the well, and he went there to draw water for his family, was he bound to retreat therefrom, because violently assaulted by Griggs ? And does his justification depend upon that ? Must one retreat from his house or his family, and leave the former to the occupancy and the latter to the tender mercies of the aggressor ? Such is not our understanding of the rights of a citizen. In the opinion of this Court, instead of charging the Jury that Haynes was bound to retreat as far as he could in safety, we think they should have been instructed “ to inquire, first, as to the right of Haynes to the enjoyment of the well, in common with Griggs. And if so, did the prisoner go there to procure water for his family, 'Or was this a mere pretext; and did he seek the contest for the .purpose of killing the deceased ? If they found the latter to be true, Haynes was guilty of murder ! Again: Did he mere*484ly go to tbe well to get water, and in the heat of passion slay the deceased, in consequence of the sudden and violent assault made upon him, it not being necessary for him to do so in order to save his own life or protect himself from great bodily harm ? If they should find these to be facts, then Haynes is guilty of manslaughter. But there is still another question. Did the prisoner shoot in. defence of his life? Was it necessary to save his own life — not Ms property in the well — from such a serious assault as would create a reasonable apprehension that his own life was in imminent peril ? If so, and he shot to avert the threatened danger, he will be justified.
[4.] It has been well said and settled, however, that before the law of necessity can exist, a case of necessity must exist.
[5.] The slayer, himself, must be faultless; he must owe no duty t© the deceased; be under no obligation of law to make his own safety a secondary object; otherwise, he is answerable to the law of the land, without any immunity under the shield of necessity.
[6.] Should the testimony as to the violent altercation between the parties, on a day previous to the killing, have been restricted as it was by the Court, to the simple purpose of showing malice in Haynes ? We think not. Why limit the testimony to this object ? Did it not serve, in some degree, as a key to the motives and conduct of the parties in the final interview, which terminated so fatally? This Court stands pledged by its past history, for the abolition, to the extent of its power, of all exclusionary rules, which shut out facts from the Jury which may serve, directly or remotely, to reflect light upon the transaction upon which they are called upon to pass. Eor one case gained by improper proof, ninety-nine have been lost or improperly found, on account of the parties being precluded, by artificial rules, from submitting all the facts to the tribunal to which is committed the decision of the cause. Verdicts, notwithstanding their etymological meaning, (vere dico) will never speak the truth, because Juries can never measure the power and influence of motives upon the actions of men, until the door is 'thrown wide, open t.o all facts calculated to *485assist, in the slightest manner, in arriving at a correct conclusion in the pending controversy.
Complaint is made, that the professional license of Haynes was allowed to be read, for the purpose only of showing that he had been admitted to plead and practice law as an Attorney. We see no error in this. If the object was to raise the presumption of the good character of the defendant, it was inadmissible for that purpose, if for no other reason, because his commission bore date long prior to the killing. It is contended, however, that it served to explain what is construed into a threat by the prisoner, namely: that he would take the law into his own hands — meaning, thereby, as it is insisted, that he intended to manage his own case, in re-occupying the premises in dispute, and from which he had been ejected by Griggs.
We are unable to perceive why the license should not have been legitimately used for the latter purpose, under the decision of the Court; and we apprehend it was so used. At any rate, we see nothing in the record to contradict this idea.